DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “configured to manufacture a semiconductor device” of claim 1, 14, 22 is an intended use of the apparatus. An apparatus that is capable of processing a semiconductor device is considered read into the claim.
The “radially diffuse” of claim 19 is considered distributing plasma gas in a radially distribution, with any degree of uniformity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 20080144251, hereafter ‘251).
‘251 teaches all limitations of:

Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support a substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, nd sentence, see also Fig. 4, the claimed “a base; and a seal band having a ring shape and protruding from the base, the seal band having a constant width in a radial direction thereof”, note seal 159 and the first layer 116 protrudeing from the second layer 126. Note also Applicants’ base 111 also include holes not labeled, see Fig. 3).
Claims 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umotoy et al. (US 6079356, hereafter ‘356).
‘356 teaches all limitations of:
Claim 22: Plasma-enhanced chemical vapor deposition (PECVD) is an important and widely practice method of depositing films in advanced semiconductor integrated circuits (Fig. 1 or Fig. 8, col. 1, lines 20-22, the claimed “An apparatus configured to manufacture a semiconductor device, the apparatus comprising”):
reactor body 20 (col. 2, line 50, the claimed “a process chamber having a plasma processing space therein”);
A wafer 10 is supported on a surface 12 of a heater pedestal 14 (col. 2, lines 44-45, the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support a substrate”);
Gas is supplied to the gas port 32 and water is supplied to and from the water ports 48, 50 through a voltage gradient assembly 190 (also referred to as an output manifold), illustrated in FIGS. 9 and 12, having a proximate end supported on the 
The gas port 32 supplies the processing gas to an upper cavity 38 separated from the lower cavity 30 by a blocker plate 40, also having a large number of apertures 42 therethrough (col. 3, lines 2-5, i.e. through-holes), the perforated blocker plate 40 (FIG. 1) in back of the faceplate of the showerhead 24 should be formed of solid nickel for hot Ti deposition (col. 7, lines 61-63, the claimed “a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body having first through-holes therethrough, the body being formed of nickel; and a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate”), 
The faceplate 24, often referred to as a showerhead, has a large number of apertures 28 in its face 22 communicating between a lower distribution cavity 30 and the processing region 26 to allow the passage of processing gas (col. 2, lines 60-64, the claimed “the shower head having second through-holes therein, the shower head configured to jet the plasma to the plasma processing space via the second through-holes”).
Claims 23 and 26: Experience with a uniform showerhead pattern together with blocker plates showed more copper deposition in the supply channels than on the wafer. Profiled circular arrangements of holes were utilized for a 200 mm wafer 
Claim 24: Table I, Fig. 5 and Fig. 2 each shows “wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251, as being applied to claim 14 rejection above, in view of Fujii et al. (US 20090250855, hereafter ‘855). Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251 in view of ‘855.
‘251 teaches some limitations of:
Claim 1: semiconductor processing clamping systems ([0001], the claimed “An apparatus configured to manufacture a semiconductor device, the apparatus comprising”):

Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “and a substrate supporter in the process chamber, the substrate supporter configured to support a substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base”; and “a seal band having a ring shape and protruding from the base, the seal 

‘251 is silent on the lift pin and lift pin holes. ‘251 does not teach the other limitations of:
Claim 1: (a base) having a plurality of lift pin holes therein such that the plurality of lift pin holes are arranged with a pitch circle diameter, the plurality of lift pin holes each configured to accommodate a lift pin,
(the seal band having an inner diameter) less than the pitch circle diameter of the plurality of lift pin holes.
Claim 15: further comprising: a plurality of lift pins configured to penetrate respective ones of a plurality of lift pin holes in the substrate supporter, the plurality of lift pin holes extending into the seal band.

‘855 is an analogous art in the field of Stage For Substrate (title) a stage for a substrate on which is mounted a substrate such as a semiconductor wafer ([0002]), by electrostatic attraction ([0021], 2nd sentence), including plasma etching ([0024], 3rd sentence). In a plasma-enhanced chemical vapor deposition process (col. 1, lines 30-31) the metal electrode may be a mesh of molybdenum wires (abstract). ‘855 teaches that An annular flange portion 4 is formed on the top surface of the stage 1. The inner th sentence, i.e. flange is an annular seal band), Through holes 8 of lift pins 7 are formed at positions that are further on the inner side in the diametrical direction than the positioning pins 6 on the top surface of the flange portion 4. In this connection, it is desirable to arrange the holes of the through holes 8 so that the holes are not located further on the outside than the substrate W when the substrate W is mounted on the flange portion 4, and also so that they are positioned as close as possible to the outer circumferential face of the substrate W ([0024]), for the purpose of transfer a substrate ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added lift-pin holes at annular seal band, as taught by ‘855, to the annulus 112 of ‘251, for the purpose of transfer a substrate, as taught by ‘855 ([0010]) and support as close as possible to the outer circumferential face of the substrate ([0024]).

‘855 further teaches the limitations of:
Claims 2-5 and 16: Through holes 8 of lift pins 7 are formed at positions … on the top surface of the flange portion 4 ([0024], the claimed “wherein the plurality of lift pin holes are configured to penetrate the seal band” of claim 2, “wherein the plurality of lift pin holes are between an outer edge of the seal band and an inner edge of the seal band” of claim 3, “wherein a width of the seal band in a radial direction thereof is greater than a diameter of each of the plurality of lift pin holes” of claim 4, “wherein a width of 

‘251 further teaches the limitations of:
Claim 6: The one or more cooling channels 168, for example, are configured to route a cooling fluid (not shown) such as water, between the clamping plate 104 and the cooling plate 110 and/or through the cooling plate for cooling of the ESC 100 during semiconductor processing (Fig. 3, [0035], 2nd sentence, the claimed “wherein the substrate supporter further comprises: a pedestal temperature controller configured to adjust a temperature of the substrate loaded on the substrate supporter”, same as Applicants’ water temperature controller 117, [0029]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251, as being applied to claim 14 rejection above, further in view of ‘356.
‘251 is silent on the plasma generator and reaction gas supply. ‘251 does not teach the limitations of:
Claim 19: further comprising: a plasma generator configured to generate plasma; a blocker plate having a plate shape, the blocker plate being above the process chamber, the blocker plate configured to radially diffuse the plasma supplied from the 
Claim 20: wherein the blocker plate comprises: a body and through-holes penetrating the body, the body being formed of nickel.

‘356 is an analogous art in the field of Plasma-enhanced chemical vapor deposition (PECVD) is an important and widely practice method of depositing films in advanced semiconductor integrated circuits (col. 1, lines 20-22). ‘356 teaches that The gas port 32 supplies the processing gas to an upper cavity 38 separated from the lower cavity 30 by a blocker plate 40, also having a large number of apertures 42 therethrough (Fig. 1, col. 3, lines 2-5, i.e. through-holes), Gas is supplied to the gas port 32 and water is supplied to and from the water ports 48, 50 through a voltage gradient assembly 190 (also referred to as an output manifold), illustrated in FIGS. 9 and 12, having a proximate end supported on the chamber body 20 and a distal end of over the center of the chamber. The voltage gradient assembly 190 also couples RF power to the showerhead 156, 200 (col. 10, lines 45-51, therefore, plasma is generated above the blocker plate 40), the perforated blocker plate 40 (FIG. 1) in back of the faceplate of the showerhead 24 should be formed of solid nickel for hot Ti deposition (col. 7, lines 61-63, see also Fig. 8). 

.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251 and ‘855, as being applied to claim 1 rejection above, further in view of ‘356.
Both ‘251 and ‘855 are silent on the plasma generator. The combination of ‘251 and ‘855 does not teach the limitations of:
Claim 7: further comprising: a plasma generator configured to generate plasma; and a distribution assembly configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma to the plasma processing space.
Claim 8: wherein the distribution assembly comprises: a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body having a plate shape and first through-holes penetrating the body; and
a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate, the shower head including second through-holes configured to jet the plasma to the plasma processing space.
Claim 9: wherein the body of the blocker plate comprises: a single material.
Claim 10: wherein the first through-holes comprise: a plurality of first central through-holes in a central region of the blocker plate; and a plurality of first edge 
Claim 11: wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes.

‘356 is an analogous art as discussed above. ‘356 also teaches that A first embodiment of a showerhead 120 achieving higher edge deposition is illustrated in plan view in FIG. 5. An outer set of outer holes 122 are arranged in circles bracketing the periphery of the wafer 10, similarly to the configuration of FIG. 2. However, the density is significantly increased … Radially inward of the outer holes 122 is another set of middle holes 124 … The circumferential density of these middle holes 124 is about one-half of the outer holes 122, that is, a circumferential spacing of about 2 mm. Within the circle of the middle holes 122, there is formed an hexagonally close-packed array of inner holes 126 with a spacing between nearest neighbors of about 4.4 mm. This spacing amounts to about twice that of the inner holes 124 (col. 6, line 66 to col. 7, line 17, in other words, Fig. 2 is two zone and Fig. 5 is three zone with increasing density toward edge region), for the purpose of uniform of deposition (col. 9, line 39).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added gas port 32, the voltage gradient assembly 190, nickel blocker plate 40 with two gas hole zones, 
Alternatviely, claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ‘356.
In case Applicants argue that the “Experience with a uniform showerhead pattern together with blocker plates showed more copper deposition in the supply channels than on the wafer. Profiled circular arrangements of holes were utilized for a 200 mm wafer according to the distribution listed in TABLE 1” (col. 8, lines 51-55) refers to showerhead pattern only, not the blocker plate. It would have been obvious to increase the number of zones of the block plate 40 to mirror the showerhead hole pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150167705 is cited for block plate 500 (Fig. 1) with varying hole density distribution ([0062]) and remote plasma ([0030]). US 20030051665 is cited remote plasma (Fig. 1) and nickel blocker plate 52 ([0176], 4th sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/            Primary Examiner, Art Unit 1716